              Case 1:19-cv-02430-VSB Document 1 Filed 03/19/19 Page 1 of 26



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
JOSE RIVERA On Behalf of Himself and                                 Case No:
All Others Similarly Situated,

                                   Plaintiffs,                       COLLECTIVE AND
                                                                     CLASS ACTION
                  -vs.-                                              COMPLAINT
                                                                     WITH JURY DEMAND
P.R. CREPE LTD. d/b/a JOHN’S COFFEE SHOP,
GEORGE TSINIAS and NIKOLAS TSINIAS,

                                    Defendants.
-----------------------------------------------------------------X

         Plaintiff JOSE RIVERA (hereinafter “Rivera”) on behalf of himself and all others

similarly situated (collectively as “FLSA Plaintiffs” and/or “Rule 23 Plaintiffs”), by and through

his attorneys, THE LAW OFFICES OF WILLIAM CAFARO, as and for his Complaint against

P.R. CREPE LTD. d/b/a JOHN’S COFFEE SHOP, (“John’s Coffee Shop”), GEORGE TSINIAS

(hereinafter “George”) and NIKOLAS TSINIAS (hereinafter “Nikolas”) (together as

Defendants”), allege upon knowledge as to himself and his own actions and upon information and

belief as to all other matters as follows:

                                            NATURE OF CASE

         1.       This is a civil action for damages and equitable relief based upon Defendants’

flagrant and willful violations of Plaintiffs’ rights guaranteed to him by: (i) the minimum wage

provisions of the Fair Labor Standards Act (“FLSA), 29 U.S.C. §§ 201 et seq.; (ii) the minimum

wage provisions of the New York Labor Law (“NYLL”), Article 19, §§ 650 et seq.; (iii) the

overtime provisions of the FLSA, 29 U.S.C. § 207(a); (iv) the overtime provisions of NYLL § 160

and the corresponding N.Y. Comp. Codes R. & Regs (“NYCCRR”); (v) the spread of hours

requirement under the NYLL, Article 19, § § 650 et seq., and NYCCRR; (vi) the requirement that

                                                        1 
 
            Case 1:19-cv-02430-VSB Document 1 Filed 03/19/19 Page 2 of 26



employers furnish employees with wage statements on each payday containing specific categories

of information under the NYLL § 195(3); (vii) the requirement that employers furnish employees

with a wage notice at the time of hiring containing specific categories of accurate information,

NYLL § 195(1); and (viii) any other claim(s) that can be inferred from the facts set forth herein.



       2.       Plaintiff worked for Defendants - - Restaurant and its owners/managers.

Throughout his employment, Defendants required Plaintiff to work, and Plaintiff did work, more

than forty hours per week. However, Defendants failed to pay Plaintiff at the minimum wage or

overtime rate of pay of one and one-half times his regular rate of pay for each hour that Plaintiff

worked per week in excess of forty, as the FLSA and the NYLL require. Furthermore, Defendants

failed to pay Plaintiff for his spread of hours in violation of NYLL. Lastly, Defendants failed to

furnish Plaintiff with accurate and/or any wage statements on each payday as the NYLL requires

or provide Plaintiff with a wage notice containing the criteria enumerated under the NYLL.




       3.       Defendants paid and treated of all their non-managerial employees who worked for

them in the same manner.



       4.       Plaintiff brings this lawsuit against Defendants pursuant to the collective action

provisions of the FLSA, 29 U.S.C. § 216(b), on behalf of himself, individually, and on behalf of

all other persons similarly-situated during the applicable FLSA limitations period who suffered

damages as a result of Defendants’ willful violations of the FLSA.




                                                 2 
 
              Case 1:19-cv-02430-VSB Document 1 Filed 03/19/19 Page 3 of 26



         5.       Plaintiff also brings this lawsuit as a class action pursuant to Federal Rule of Civil

Procedure 23, on behalf of himself, individually, and on behalf of all other persons similarly

situated during the applicable NYLL limitations period who suffered damages as a result of the

Defendants’ violations of the NYLL and the supporting New York State Department of Labor

regulations.



                                   JURISDICTION AND VENUE

         6.       Plaintiff invokes the jurisdiction of this Court pursuant to 28 U.S.C. § 1331, as this

action arises under 29 U.S.C. § 201, et seq. Plaintiff further invokes the supplemental jurisdiction

of this Court pursuant to 28 U.S.C. § 1367, which confers supplemental jurisdiction on this Court

for claims arising under New York law.



         7.       Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b)(2), as all actions

comprising the claims for relief occurred within this judicial district.



                                               PARTIES


         8.       At all relevant times, Plaintiff Rivera is a resident of the State of New York, resides

in the Bronx, and was an “employee” entitled to protection as defined by the FLSA, the NYLL,

and the NYCCRR.



         9.       At all relevant times herein, John’s Coffee Shop was and is a domestic business

corporation with its principal place of business located at 823 Second Avenue, New York, NY

10017.

                                                    3 
 
         Case 1:19-cv-02430-VSB Document 1 Filed 03/19/19 Page 4 of 26




       10.    At all relevant times herein, Defendant George was a resident of the State of New

York and had an actual place of business located at 823 Second Avenue, New York, NY 10017.



       11.    At all relevant times herein, Defendant George was the president and/or owner

and/or day-to-day overseer of John’s Coffee Shop.



       12.    Prior to the filing of this Complaint, Defendant George was served with a Notice

pursuant to N.Y. Bus. Corp. Law § 630.



       13.    At all relevant times herein, Defendant Nikolas was a resident of the State of New

York and had an actual place of business located at 823 Second Avenue, New York, NY 10017.



       14.    At all relevant times herein, Defendant Nikolas was the president and/or owner

and/or day-to-day overseer of John’s Coffee Shop.


       15.    Defendant Nikolas has signed documents with the State of New York which lists

him as Chief Executive Officer of John’s Coffee Shop.



       16.    Prior to the filing of this Complaint, Defendant Nikolas was served with a Notice

pursuant to N.Y. Bus. Corp. Law § 630.



       17.    At all relevant times herein, Defendants were “employers” within the meaning of

the FLSA, NYLL, and the NYCCRR.

                                              4 
 
          Case 1:19-cv-02430-VSB Document 1 Filed 03/19/19 Page 5 of 26




       18.     Upon information and belief, for the calendar year 2016 the gross receipts of John’s

Coffee Shop were not less than $500,000.00.



       19.     Upon information and belief, for the calendar year 2017 the gross receipts of John’s

Coffee Shop were not less than $500,000.00.



       20.     Upon information and belief, for the calendar year 2018 the gross receipts of John’s

Coffee Shop were not less than $500,000.00.



       21.     Upon information and belief, for the calendar year 2019 the gross receipts of John’s

Coffee Shop will not be less than $500,000.00.


       22.     Defendants were engaged in interstate commerce within the meaning of the FLSA

as they used supplies in the course of business, such as forks, knives, spoons, plates, tables chairs,

much of which originated in states other than New York and the combination of which subjects

Defendants to the FLSA’s overtime requirements as an enterprise.


       23.     Furthermore, all of Defendants’ employees, including Plaintiffs the FLSA

Plaintiffs, and the Rule 23 Plaintiffs, were individually engaged in interstate commerce as they

frequently used goods that have been, and continue to be, moved in interstate commerce. This

independently subjects Defendants to the overtime wage requirements of the FLSA with respect

to Plaintiffs and the FLSA Plaintiffs.




                                                  5 
 
          Case 1:19-cv-02430-VSB Document 1 Filed 03/19/19 Page 6 of 26



                              COLLECTIVE ACTION ALLEGATIONS

       24.     Plaintiff seeks to bring this suit to recover from Defendants his full payment of all

unpaid minimum wage and overtime compensation and liquidated damages under the applicable

provisions of the FLSA, 29 U.S.C. § 216(b), individually, on his own behalf, as well as on behalf

of those in the following collective:

       Current and former employees of Defendants who, during the applicable FLSA
       limitations period, performed any work for Defendants as non-managerial
       employees who give consent to file a claim to recover damages for minimum wage
       compensation that is legally due to them and/or overtime compensation that is
       legally due to them for time worked in excess of forty hours per week (“FLSA
       Plaintiffs”).


       25.     Defendants treated Plaintiff and all FLSA Plaintiffs similarly in that Plaintiff and

all FLSA Plaintiffs: (1) performed similar tasks, as described in the “Background Facts” section

below; (2) were subject to the same laws and regulations; (3) were paid in the same or similar

manner; (4) were not paid minimum wage; (5) were required to work in excess of forty hours each

workweek; and (6) were not paid the required rate of one and one-half times their respective regular

rates of pay for all hours worked over forty in a workweek.



       26.     At all relevant times, Defendants were aware of the requirement to pay Plaintiff

and all FLSA Plaintiffs at an amount equal to one and one-half times their respective regular rates

of pay for all hours worked each workweek above forty, yet Defendants purposefully chose not to

do so. Thus, Plaintiff and all FLSA Plaintiffs are victims of Defendants’ pervasive practice of

willfully refusing to pay their employees overtime compensation, in violation of the FLSA




                                                 6 
 
         Case 1:19-cv-02430-VSB Document 1 Filed 03/19/19 Page 7 of 26



                             RULE 23 CLASS ALLEGATIONS

       27.    In addition, Plaintiff seeks to maintain this action as a class action pursuant to

Federal Rule of Civil Procedure ("FRCP") 23(b)(3), on his own behalf, individually, as well on

behalf of those who are similarly-situated who the Defendant subjected to violations of the NYLL

and the NYCCRR during the applicable statutory period.

       28.    Under FRCP 23(b)(3), a plaintiff must plead that:

              a. The class is so numerous that joinder is impracticable;

              b. There are questions of law or fact common to the class that

                 predominate over any individual questions of law or fact;

              c. Claims or defenses of the representative are typical of the class;

              d. The representative will fairly and adequately protect the class; and,

              e. A class action is superior to other methods of adjudication.

       29.    The Rule 23 Class that Plaintiffs seek to define includes:

       Current and former employees of Defendants who, during the applicable NYLL
       limitations period, performed any work for Defendants as non-managerial
       employees who: (1) were not paid at the minimum wage; and/or (2) worked in
       excess of forty hours per week without receiving overtime compensation; and/or
       (3) were not paid spread of hours; and/or (4) were not issued accurate or any pay
       stubs/wage statements on each payday containing the information that N.Y. Lab.
       Law § 195(3) requires; and/or (5) were not issued wage notices at the time of their
       hire, or at any time thereafter as required by N.Y. Lab. Law § 195(1); and/or (6)
       whose tips were unlawfully appropriated by Defendants; and/or (7) whose tips were
       illegally deducted from their wages ("Rule 23 Plaintiffs").



                                          Numerosity

       30.    During the previous six years, Defendants have employed, in total, at least forty

employees that are putative members of this class.




                                                7 
 
         Case 1:19-cv-02430-VSB Document 1 Filed 03/19/19 Page 8 of 26




                            Common Questions of Law and/or Fact

       31.     There are common questions of law and fact that govern the claims of each and

every Rule 23 Plaintiff, including but not limited to the following: the duties that the Defendants

required and require each Rule 23 Plaintiff to perform; whether the Defendants required and

require each Rule 23 Plaintiff to work in excess of forty hours per week; whether the Defendants

compensated and compensate the Rule 23 Plaintiffs at the minimum wage rate; whether the

Defendants compensated and compensate the Rule 23 Plaintiffs at the legally-mandated rate of

one and one half times their respective straight-time rates of pay for all hours worked per week

over forty; whether the Defendants compensated or compensate each Rule 23 Plaintiff for spread

of hours pay at the at the prevailing minimum wage for each day during which there was a split

shift and/or the spread of hours exceeded 10 hours; whether the Defendants furnished and furnish

the Rule 23 Plaintiffs with accurate wage statements on each payday containing the information

required by N.Y. Lab. Law § 195(3); whether the Defendants kept and maintained records with

respect to each hour that the Rule 23 Plaintiffs worked; whether the Defendants kept and

maintained records with respect to the compensation that they paid to the Rule 23 Plaintiffs;

whether the Defendants maintain any affirmative defenses with respect to the Rule 23 Plaintiffs'

claims; whether the Defendants’ actions with respect to the Rule 23 Plaintiffs were in violation of

the NYLL and supporting regulations; if so, whether the Defendants’ violations were in willful

violation of the NYLL and supporting regulations; and if so, what constitutes the proper measure

of damages




                                                8 
 
            Case 1:19-cv-02430-VSB Document 1 Filed 03/19/19 Page 9 of 26




                          Typicality of Claims and/or Defenses

          32.   As described in the background facts section below, Defendants, despite the title

that it assigned to Plaintiff, employed Plaintiffs as non-managerial, non-exempt employees.

Plaintiffs’ claims are typical of the claims of the Rule 23 Plaintiffs whom he seeks to represent, as

the Rule 23 Plaintiffs work, and/or have worked for Defendants in excess of forty hours per week,

as non-managerial employees, and Defendants failed to pay Plaintiff minimum wage, overtime, or

spread of hours. Plaintiff and the Rule 23 Plaintiffs enjoy the same statutory rights under the

NYLL to be paid at the statutory minimum wage rate, at a rate of one and one-half times their

straight time rates for all hours worked per week in excess of forty, and spread of hours, and to be

furnished with accurate wage statements and wage notices. Plaintiff and the Rule 23 Plaintiffs

have all sustained similar types of damages as a result of Defendants’ failure to comply with the

NYLL and supporting regulations. Plaintiff and the Rule 23 Plaintiffs have all suffered injury,

including lack of compensation or under-compensation, due to Defendants’ common policies,

practices, and patterns of conduct. Thus, Plaintiffs’ claims and/ or the Defendants’ defenses to

those claims are typical of the Rule 23 Plaintiffs' claims and the Defendants’ defenses to those

claims.



                                                Adequacy

          33.   Plaintiff, as described below, worked the same or similar hours as the Rule 23

Plaintiffs throughout his employment with Defendants. The Defendants did not pay Plaintiff

minimum wage, overtime pay for his hours worked over forty each week, or spread of hours, which

is substantially-similar to how the Defendants paid the Rule 23 Plaintiffs. Plaintiff is no longer


                                                 9 
 
           Case 1:19-cv-02430-VSB Document 1 Filed 03/19/19 Page 10 of 26



employed with the Defendant, and thus have no fear of retribution for his testimony. Plaintiff fully

anticipates testifying under oath as to all of the matters raised in this Complaint and that will be

raised in the Defendants’ Answer. Thus, Plaintiff would properly and adequately represent the

current and former employees whom the Defendants have subjected to the treatment alleged

herein.



                                              Superiority

          34.   Plaintiff has no, or few, material facts relating to the Rule 23 Plaintiffs' claims that

are atypical of those of the putative class. Indeed, at all relevant times herein, Defendants treated

Plaintiffs identically, or at the very least, substantially similarly, to the Rule 23 Plaintiffs.



          35.   Any lawsuit brought by an employee of the Defendants for the same violations

alleged herein would be identical to a suit brought by any other employee for the same violations.

Thus, separate litigation would risk inconsistent results.



          36.   Accordingly, this means of protecting the Rule 23 Plaintiffs' rights is superior to

any other method, and this matter is properly maintainable as a Class Action under FRCP 23(b)(3).



          37.   Additionally, Plaintiff’s counsel has substantial experience in this field of law.



                                      BACKGROUND FACTS


          38.   Defendants own and operate a restaurant in Manhattan.



                                                   10 
 
           Case 1:19-cv-02430-VSB Document 1 Filed 03/19/19 Page 11 of 26



       39.     At all relevant times, Defendants George and Nikolas were the owners and day-to-

day overseers of John’s Coffee Shop who in that capacity were responsible for hiring and firing

employees, determining their rates and methods of pay and the hours that employees were required

to work.




       40.     From in or about in or about March 1, 2015 through February 19, 2019, Plaintiff

Rivera worked for Defendants.



       41.     Throughout his employment, Plaintiff Rivera’s job consisted of washing dishes,

preparing food, sweeping, mopping, cleaning the sidewalk, stocking items, cleaning bathrooms

and making some deliveries.



       42.     Defendants required Plaintiff Rivera to work – and he did in fact work - from 6:00

a.m. to 4:30 p.m. six days a week with varying days off from on or about March 1, 2015 until on

or about June 1, 2015.



       43.     From on or about June 2, 2015 until February 19, 2019 Plaintiff Rivera worked

6:00 a.m. to 3:00 p.m. five days a week with varying days off.



       44.     From on or about March 1, 2015 until on or about November 1, 2016, Defendants

paid Plaintiff Rivera a fixed weekly salary of $380.00 which was intended to cover the first forty

hours that he worked each week



                                               11 
 
           Case 1:19-cv-02430-VSB Document 1 Filed 03/19/19 Page 12 of 26



          45.   From on or about November 2, 2016 until February 19, 2019 Defendants paid

Plaintiff Rivera a fixed weekly salary of $400.00, which was intended to cover the first forty hours

that he worked each week.



          46.   Defendants failed to notify Plaintiff Rivera in writing of the tip credit provisions of

the NYLL, or of their intent to apply a tip credit to his wages.



          47.   Defendants failed to notify Plaintiff Rivera either verbally or in writing of the tip

credit provisions of the FLSA, or of their intent to apply a tip credit to his wages.



          48.   Defendants did not satisfy the requirements under the FLSA and NYLL by which

they could apply a tip credit to Plaintiffs’ wages.



          49.   Defendants did not allow Plaintiff to retain all the tips he earned, including but not

limited to, retaining all tips which Plaintiff should have received through online order sites such

as GrubHub.



          50.   Defendants unlawfully demanded, handled, pooled, counted, distributed, accepted,

and/or retained portions of the tips that Plaintiff earned.



          51.   Defendants imposed on Plaintiff a tip redistribution scheme to which he never

agreed.




                                                  12 
 
         Case 1:19-cv-02430-VSB Document 1 Filed 03/19/19 Page 13 of 26



       52.     Throughout his entire employment, Defendants failed to compensate Plaintiff with

the applicable minimum wage, as required under the FLSA and NYLL.



       53.     Through his entire employment, Defendants suffered or permitted Plaintiff to work

over 10 hours per day. During such workdays, Defendants failed to compensate Plaintiff for any

spread of hours pay at the at the prevailing minimum wage for each day during which there was a

split shift, and/or the spread of hours exceeded 10 hours.


       54.     Throughout his entire employment, Defendants paid Plaintiff on a weekly basis,

without providing him with any wage statements that reflected the amount of hours that he worked,

his regular rate of pay or his overtime rate of pay for each hour he worked in excess of forty hours

in a given workweek.



       55.     Defendants intentionally did not provide Plaintiff with a wage notice at the time of

his hire, or at any time thereafter, containing any of the following information: their rates of pay

and basis thereof; whether Plaintiff was paid by the hour, shift, day, week, salary, piece,

commission, or other; whether any allowances were claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by Defendants; the name

and physical addresses of Defendants; any “doing business as” names used by Defendants; and

Defendants’ mailing addresses and telephone numbers.




       56.     Defendants acted in the manner described herein so as to maximize their profits

while minimizing his labor costs.


                                                13 
 
          Case 1:19-cv-02430-VSB Document 1 Filed 03/19/19 Page 14 of 26




        57.    Every hour that Plaintiff worked was for Defendants’ benefit.



        58.    Defendants treated all FLSA Plaintiffs and Rule 23 Plaintiffs in the manner

described above.


                   FIRST CLAIM FOR RELIEF AGAINST DEFENDANTS
                          Unpaid Minimum Wage under the FLSA

        59.    Plaintiff and the FLSA Plaintiffs hereby incorporate all the preceding paragraphs

of this complaint with the same force and effect as if fully set forth at length.



        60.    The minimum wage provisions set forth in the FLSA, 29 U.S.C. §§ 201 et seq., and

the supporting federal regulations, apply to Defendants and protect the Plaintiff and the FLSA

Plaintiffs.




        61.    Defendants have failed to pay the proper statutory minimum wage to which

Plaintiff and the FLSA Plaintiffs have been entitled under the FLSA.



        62.    Defendants' unlawful conduct, as described in this Complaint, has been willful and

intentional. Defendants were aware or should have been aware that the practices described in this

Complaint were unlawful. Defendants have not made a good faith effort to comply with the FLSA

with respect to the compensation of the Plaintiff and the FLSA Plaintiffs.




                                                  14 
 
         Case 1:19-cv-02430-VSB Document 1 Filed 03/19/19 Page 15 of 26



       63.     As Defendants' violations of the FLSA have been willful, a three-year statute of

limitations applies, pursuant to 29 U.S.C. § 255.




       64.     As a result of Defendants' violations of the FLSA, the Plaintiff and the FLSA

Plaintiffs has been deprived of the proper minimum wage compensation in amounts to be

determined at trial, and is entitled to recovery of such amounts, liquidated damages, prejudgment

interest, attorneys' fees, costs, and other compensation pursuant to 29 U.S.C. § 216(b).


                  SECOND CLAIM FOR RELIEF AGAINST DEFENDANTS
                         Unpaid Minimum Wage under the NYLL

       65.     The Plaintiff and the Rule 23 Plaintiffs hereby incorporate all preceding paragraphs

of this complaint with the same force and effect as if fully set forth at length.



       66.     At all times herein pertinent, the Plaintiff and the Rule 23 Plaintiffs were employees

of Defendants within the meaning of the New York Labor Law.



       67.     Defendants are employers of the Plaintiff and the Rule 23 Plaintiffs within the

meaning of the New York Labor Law.



       68.     The minimum wage provisions of Article 19 of the New York Labor Law and its

supporting regulations apply to Defendants.



       69.     Defendants have failed to pay the Plaintiff and the Rule 23 Plaintiffs the proper

minimum wages to which they were entitled under the New York Labor Law.

                                                  15 
 
            Case 1:19-cv-02430-VSB Document 1 Filed 03/19/19 Page 16 of 26




        70.     By Defendants’ failure to pay the Plaintiff and the Rule 23 Plaintiffs proper

minimum wages for hours worked up to the first 40 hours per week, they have willfully violated

the New York Labor Law Article 19, §§ 650 et seq., and the supporting New York State

Department of Labor Regulations.



        71.     Due to Defendants’ violations of the New York Labor Law, Plaintiff and the Rule

23 Plaintiffs are entitled to recover from Defendants their unpaid minimum wages, liquidated

damages, reasonable attorneys’ fees and costs of the action, and pre-judgment and post-judgment

interest.


                  THIRD CLAIM FOR RELIEF AGAINST DEFENDANTS
                           Unpaid Overtime under the FLSA

        72.     Plaintiff and the FLSA Plaintiffs hereby incorporate all the preceding paragraphs

of this complaint with the same force and effect as if fully set forth at length.



        73.     Defendants were required to directly pay the Plaintiff and the FLSA Plaintiffs an

overtime premium of one and one-half times their regular rate of pay for all hours worked over

forty (40) in a given workweek.



        74.     As described above, Defendants are employers within the meaning of the FLSA,

while Plaintiff and the FLSA Plaintiffs are employees within the meaning of the FLSA.




                                                  16 
 
         Case 1:19-cv-02430-VSB Document 1 Filed 03/19/19 Page 17 of 26



       75.     As also described above, Plaintiff and the FLSA Plaintiffs worked in excess of forty

(40) hours per week, yet Defendants failed to compensate them in accordance with the FLSA’s

overtime provisions.



       76.     The Defendants willfully violated the FLSA.



       77.     As such, Plaintiff and the FLSA Plaintiffs are entitled to overtime pay for all hours

worked per week in excess of forty (40) at the rate of one and one-half times their respective

standard rate of pay.



       78.     Plaintiff and the FLSA Plaintiffs are also entitled to liquidated damages and

attorneys’ fees for the Defendants’ violation of the FLSA’s overtime provisions.



       79.     All of the foregoing constituted willful and repeated violations of the Fair Labor

Standards Act, so the applicable statute of limitations is three years pursuant to 29 U.S.C. § 255(a).


                 FOURTH CLAIM FOR RELIEF AGAINST DEFENDANTS
                          Unpaid Overtime under the NYLL

       80.     Plaintiff and Rule 23 Plaintiffs hereby incorporate all the preceding paragraphs of

this complaint with the same force and effect as if fully set forth at length.

       81.     Defendants were required to directly pay the Plaintiff and Rule 23 Plaintiffs an

overtime premium of one and one-half times their regular rate of pay for all hours worked over

forty (40) in a given workweek.




                                                 17 
 
            Case 1:19-cv-02430-VSB Document 1 Filed 03/19/19 Page 18 of 26



        82.     As described above, Defendants are employers within the meaning of the NYLL,

while Plaintiff and Rule 23 Plaintiffs are employees within the meaning of the NYLL.



        83.     As also described above, Plaintiff and Rule 23 Plaintiffs worked in excess of forty

(40) hours per week, yet Defendants failed to compensate them in accordance with the NYLL’s

overtime provisions.



        84.     Due to Defendants’ violations of the New York Labor Law, Plaintiff and Rule 23

Plaintiffs are entitled to recover from Defendants their unpaid overtime wages, liquidated

damages, reasonable attorneys’ fees and costs of the action, and pre-judgment and post-judgment

interest.


                   FIFTH CLAIM FOR RELIEF AGAINST DEFENDANTS
                             Failure to Pay Spread of Hours

        85.     Plaintiff and Rule 23 Plaintiffs hereby incorporate all the preceding paragraphs of

this complaint with the same force and effect as if fully set forth at length.



        86.     Defendants have willfully failed to pay Plaintiff and Rule 23 Plaintiffs additional

compensation of one hour's pay at the basic minimum hourly wage rate for each day that the length

of the interval between the beginning and end of their workday – including working time plus time

off for meals plus intervals off duty - has been greater than 10 hours.




                                                 18 
 
            Case 1:19-cv-02430-VSB Document 1 Filed 03/19/19 Page 19 of 26



        87.     Through their knowing or intentional failure to pay Plaintiff and Rule 23 Plaintiffs

spread-of-hours pay, Defendants have willfully violated the NYLL, Article 19, § § 650 et seq., and

the supporting New York State Department of Labor Regulations.



        88.     Due to Defendants' violations of the NYLL, Plaintiff and Rule 23 Plaintiffs are

entitled to recover from Defendants their unpaid spread-of-hours wages, liquidated damages, as

provided for by the NYLL, reasonable attorneys' fees, costs, and prejudgment and post-judgment

interest.


                  SIXTH CLAIM FOR RELIEF AGAINST DEFENDANTS
                  Failure to Furnish Wage Statements in Violation of the NYLL

        89.     Plaintiff and Rule 23 Plaintiffs hereby incorporate all the preceding paragraphs of

this complaint with the same force and effect as if fully set forth at length.



        90.     NYLL § 195(3) requires employers to furnish employees with wage statements

containing accurate, specifically enumerated criteria on each occasion when the employer pays

wages to employees.



        91.     As described above, the Defendants willfully failed to furnish Plaintiff and Rule 23

Plaintiffs with accurate wage statements containing the criteria required under the NYLL.

        92.     Prior to February 27, 2015, pursuant to NYLL § 198(1-d), Defendants are liable to

the Plaintiff and Rule 23 Plaintiffs for each workweek after the violation occurred, up to the

statutory cap of $2,500.




                                                 19 
 
         Case 1:19-cv-02430-VSB Document 1 Filed 03/19/19 Page 20 of 26



       93.     On or after February 27, 2015, pursuant to NYLL § 198(1-d), Defendants are liable

to the Plaintiff and Rule 23 Plaintiffs in the amount of $250 for each workday after the violation

occurred, up to a statutory cap of $5,000.


                SEVENTH CLAIM FOR RELIEF AGAINST DEFENDANTS
                Failure to Furnish Proper Wage Notices in Violation of the NYLL

       94.     Plaintiff and Rule 23 Plaintiffs hereby incorporate all the preceding paragraphs of

this complaint with the same force and effect as if fully set forth at length.



       95.     The NYLL § 195(1) requires that employers provide employees with a wage notice

at the time of hire containing accurate, specifically enumerated criteria.



       96.     Each Defendant is an employer within the meaning of the NYLL and the NYCCRR,

while Plaintiff and Rule 23 Plaintiffs are employees within the meaning of the NYLL and the

NYCCRR.



       97.     Defendants willfully failed to provide Plaintiff and Rule 23 Plaintiffs with a wage

notice containing the criteria enumerated under the NYLL.

       98.     Prior to February 27, 2015, pursuant to NYLL § 198(1-b), Defendants are liable to

Plaintiff and Rule 23 Plaintiffs in the amount of $50 for each workweek after the violations initially

occurred, up to a statutory cap of $2,500.




                                                 20 
 
         Case 1:19-cv-02430-VSB Document 1 Filed 03/19/19 Page 21 of 26



       99.     On or after February 27, 2015, pursuant to NYLL § 198(1-b), Defendants are liable

to Plaintiff and Rule 23 Plaintiffs in the amount of $50 for each workday after the violations

initially occurred, up to a statutory cap of $5,000.

                 EIGHTH CLAIM FOR RELIEF AGAINST DEFENDANTS
                    Tip Misappropriation Under the New York Labor Law


       100.    Plaintiff and Rule 23 Plaintiffs hereby incorporate all the preceding paragraphs of

this complaint with the same force and effect as if fully set forth at length.



       101.    At all times relevant, Plaintiff and the members of the Rule 23 Class have been

employees within the meaning of NYLL, Article 6, §§ 190 et seq., and the supporting New York

State Department of Labor Regulations.



       102.    At all times relevant, each Defendant has been an employer of Plaintiff and the

members of the Rule 23 Class within the meaning of the NYLL, Article 6, §§ 190 et seq., and the

supporting New York State Department of Labor Regulations.



       103.    The wage payment provisions of Article 6 of the NYLL, and the supporting New

York State Department of Labor Regulations, apply to Defendants, and protect Plaintiff and the

members of the Rule 23 Class.



       104.    Defendants have unlawfully demanded or accepted, directly or indirectly, part of

the gratuities and/or service charges received by Plaintiffs and the members of the Rule 23 Class




                                                 21 
 
         Case 1:19-cv-02430-VSB Document 1 Filed 03/19/19 Page 22 of 26



in violation of NYLL, Article 6, § 196-d, and the supporting New York State Department of Labor

Regulations.



       105.    Defendants have unlawfully retained part of the gratuities and/or service charges

earned by Plaintiff and the members of the Rule 23 Class in violation of NYLL, Article 6, § 196-

d, and the supporting New York State Department of Labor Regulations.



       106.    Defendants have unlawfully required Plaintiff and the members of the Rule 23

Class to share part of the gratuities and/or service charges they received with employees other than

servers, bussers, runners, bartenders, or similar employees, in violation of NYLL, Article 6, § 196-

d, and the supporting New York State Department of Labor regulations.



       107.    Through their knowing or intentional demand for, acceptance of, and/or retention

of gratuities and/or service charges received by Plaintiff and the member so the Rule 23 Class,

Defendants have willfully violated the NYLL, Article 6, § 196-d, and the supporting New York

State Department of Labor regulations.



       108.    Due to Defendants' willful violations of the NYLL, Plaintiff and the members of

the Rule 23 Class are entitled to recover from Defendants the value of all misappropriated

gratuities and/or service charges, liquidated damages as provided for by the NYLL, reasonable

attorneys' fees, costs, and pre-judgment and post-judgment interest.




                                                22 
 
         Case 1:19-cv-02430-VSB Document 1 Filed 03/19/19 Page 23 of 26



                 NINTH CLAIM FOR RELIEF AGAINST DEFENDANTS
                Unlawful Deductions from Wages Under the New York Labor Law

       109.    The Plaintiff and Rule 23 Plaintiffs hereby incorporate all the preceding paragraphs

of this complaint with the same force and effect as if fully set forth at length.



       110.     Defendants have made unlawful deductions from the wages of Plaintiff and the

members of the Rule 23 Class, including, but not limited to deducting all of the tips earned from

online purchases.



       111.    The deductions made from the wages of Plaintiff and the members of the Rule 23

Class have not been expressly authorized in writing by Plaintiff and the members of the Rule 23

Class and have not been for the benefit of Plaintiffs and the members of the Rule 23 Class.



       112.    Through their knowing or intentional efforts to permit unauthorized deductions

form the wages of Plaintiff and the members of the Rule 23 Class, Defendants have willfully

violated NYLL, Article 6, §§ 190 et seq., and the supporting New York State Department of Labor

Regulations.



       113.    Due to Defendants' willful violations of the NYLL, Plaintiff and the members of

the Rule 23 Class are entitled to recover from Defendants the amounts of all unlawful deductions,

liquidated damages as provided for by the NYLL, reasonable attorneys' fees, costs, and pre-

judgment and post-judgment interest.




                                                  23 
 
          Case 1:19-cv-02430-VSB Document 1 Filed 03/19/19 Page 24 of 26



                                  DEMAND FOR A JURY TRIAL

        114.      Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury

in this action.



                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, FLSA Plaintiffs, and Rule 23 Plaintiffs demand judgment

against the Defendants as follows:

        A.        That, at the earliest possible time, the Named Plaintiff be allowed to give notice of

this collective action, or that the Court issue such notice, to all FLSA Plaintiffs who are presently

working at, or who have worked at any time during the six years immediately preceding the filing

of this suit, up through and including the date of this Court’s issuance of court-supervised notice.

Such notice shall inform the FLSA Plaintiffs that this civil action has been filed, of the nature of

the action, and of their right to join this lawsuit if they believe they were denied proper wages;

        B.        Unpaid minimum wage compensation, and an additional and equal amount as

liquidated damages pursuant to the FLSA and the supporting US Department of Labor

Regulations;

        C.        Unpaid overtime compensation, and an additional and equal amount as liquidated

damages pursuant to the FLSA and the supporting US Department of Labor Regulations;

        D.        Certification of this case as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure;

        E.        Designation of the Named Plaintiff as representative of the Rule 23 Class;

        F.        Designation of undersigned counsel as Class Counsel;




                                                   24 
 
            Case 1:19-cv-02430-VSB Document 1 Filed 03/19/19 Page 25 of 26



       G.       Payment of a service award to the Named Plaintiff in recognition of the services he

has rendered and will continue to render to the FLSA Collective and Rule 23 Class;

       H.       Issuance of a declaratory judgment that the practices complained of in this

Collective and Class Action Complaint are unlawful under the NYLL, Article 6 §§ 190 et seq.,

NYLL, Article 19, §§ 650 et seq., and the supporting New York State Department of Labor

Regulations;

       I.       Unpaid minimum wage compensation and liquidated damages permitted by law

pursuant to the NYLL and the supporting New York State Department of Labor Regulations;

       J.       Unpaid overtime compensation and liquidated damages permitted by law pursuant

to the NYLL and the supporting New York State Department of Labor Regulations;

       K.       Unpaid spread of hours compensation and liquidated damages permitted by law

pursuant to the NYLL and the supporting New York State Department of Labor Regulations;

       L.       Misappropriated tips and/or service charges and liquidated damages permitted by

law pursuant to the NYLL and the supporting New York State Department of Labor Regulations;

       M.       Unlawful deductions and liquidated damages permitted by law pursuant to the

NYLL and the supporting New York State Department of Labor Regulations;

       N.       Statutory penalties of fifty dollars for each work day that Defendants failed to

provide Named Plaintiff and the Members of the Rule 23 Class with proper annual wage notices,

or a total of five thousand dollars for each Class Member, as provided for by NYLL, Article 6 §

198;

       O.       Statutory penalties of two hundred fifty dollars for each work day that Defendants

failed to provide Named Plaintiff and the Members of the Rule 23 Class with proper wage

statements, or a total of five thousand dollars each, as provided for by NYLL, Article 6 § 198;


                                                25 
 
        Case 1:19-cv-02430-VSB Document 1 Filed 03/19/19 Page 26 of 26



       P.     Prejudgment and post-judgment interest;

       Q.     An injunction requiring Defendants to pay all statutorily required wages and cease

the unlawful activity described herein pursuant to the NYLL;

       R.     Reasonable attorneys’ fees and costs of the action; and

       S.     Such other and further relief, in law or equity, as this Court may deem appropriate


Dated: New York, New York
       March 18, 2019

                                            Respectfully submitted,
                                            LAW OFFICES OF WILLIAM CAFARO


                                            ________________________
                                            Amit Kumar (AK0822)
                                            Attorneys for Plaintiff
                                            108 West 39th Street, Suite 602
                                            New York, New York 10018
                                            (212) 583-7400
                                            AKumar@Cafaroesq.com




                                              26 
